Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 1 of 9
       Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 2 of 9




to,   (i) a residential property located at 4570 Henry Hudson

Parkway, Bronx, New York 10471-3807, parcel number 5813-131; (ii)

a property located at 2424 Davidson Avenue, Bronx, New York 10468-

6364, parcel number 3199-75;        (iii) a property located at 2500

Bailey Avenue, Bronx, New York 10463-7206, parcel number 3237-23;

(iv) a property located at 2352 University Avenue, Bronx, New York

10468-6297, parcel number 3212-55 (collectively, (i) through (iv)

the "Subject Property"); and (v) a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of the offense charged in Count Two of the Indictment;

           WHBREAS, on August 4,2020,the defendant pled guilty to

Count Two of the Indictment, pursuant to a plea agreement with the

Government,    wherein    the   defendant     admitted    the   forfeiture

allegation with respect to Count Two of the Indictment and agreed

to forfeit, pursuant to Title 18, United States Code, Section

981 (a) (1) (C) and Title 28, United States Code, Section 2461 (c),

(i) a sum of money equal to $200,000 in United States currency,

representing proceeds traceable to the commission of the offense

charged in Count Two of the Indictment, and (ii) all right, title

and interest of the defendant in the Subject Property;

          WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $200,000 in United States currenr.y

representing the amount of proceeds traceable             Lo the offense
Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 3 of 9
Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 4 of 9
Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 5 of 9
Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 6 of 9
Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 7 of 9
Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 8 of 9
       Case 1:18-cr-00879-SHS Document 233 Filed 08/04/20 Page 9 of 9




           15.   The signature page of this Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts, each of which will be deemed

an original but all of which together will constitute one and the

same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:                                                7/30/2020
      DANIEL G. NESSIM                             DATE
      Assistant United States ALLorney
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-2486


EVELIN JIMENEZ


By:                                                 q\�1'gu
      EVELIN JIMENEZ         0                     DATE




By:                    SfJudith Varga!:                   August 3, 2020
      JUDITH VARGAS, ESQ.                          DATE
      Attorney for Defendant
      20 Vesey Street, Suite 400
      New York, NY 10006

SO ORDERED:
                                                   August 4, 2020
HONORABLE SIDNEY H. STEIN                          DAT£
UNITED STATES DISTRICT JUDGE
